MEMORANDUM    ENDORSED
        Case 1:18-cv-05868-GHW   Document 29 Filed 10/18/18 Page 1 of 2




                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 10/18/2018
               Case 1:18-cv-05868-GHW Document 29 Filed 10/18/18 Page 2 of 2




Plaintiff's October 18, 2018 request to adjourn the initial pretrial
conference, Dkt. No. 28, is granted. The initial pretrial
conference scheduled for November 2, 2018 is adjourned to
December 11, 2018 at 3:00 p.m. The joint status letter and
proposed case management plan described in the Court's October
10, 2018 order are due no later than December 4, 2018.


 SO ORDERED.
                                                                   _____________________________________
 Dated: October 18, 2018                                                 GREGORY H. WOODS
 New York, New York                                                     United States District Judge
